Citation Nr: 1015374	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  02-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

When the case was before the Board in February 2009, the 
Board decided the Veteran's appeal for the two issues on the 
title page.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2010, the Court issued an order that granted a 
Joint Motion for Remand, vacated the Board's February 2009 
decision denying both issues, and remanded the matter to the 
Board for action in compliance with the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand instructs the Board to provide 
more adequate reasons and bases for its denials of the 
Veteran's claims.  With respect to the claim for entitlement 
to an initial rating in excess of 40 percent for lumbosacral 
strain, the Joint Motion for Remand indicates that the Board 
should more adequately and thoroughly discuss the provisions 
set forth in DeLuca v. Brown, 8 Vet. App. 2 202, 206 (1995) 
and 38 C.F.R. §§ 4.40 and 4.45, as they apply to the facts of 
the case.  Additionally, the Joint Motion for Remand notes 
that the Board failed to adequately discuss extra-schedular 
consideration of the increased rating claim under 38 C.F.R. 
§ 3.321(b), which would impact the TDIU claim.  

In light of these directives, the Board finds that a VA 
orthopedic examination should be scheduled in order to 
determine the current level of severity of the Veteran's 
service-connected lumbosacral strain.  

With respect to the claim for entitlement to a TDIU, the 
Board notes that a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran currently has two service-connected disabilities, 
namely, lumbosacral strain, rated as 40 percent disabling, 
and anxiety with depressive symptoms, rated as 10 percent 
disabling.  His combined service-connected disability rating 
is 50 percent.  Thus, he does not satisfy the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.

However, the Board notes that the current level of severity 
of the service-connected anxiety with depressive symptoms is 
at issue insofar as it affects the combined disability 
rating.  Because the record does not reflect that the Veteran 
has recently undergone a VA mental disorders examination, one 
should be scheduled in order to determine the current 
severity of the service-connected anxiety with depressive 
symptoms, to include an opinion regarding the impact the 
disability has on the Veteran's ability to work.

Additionally, the Board is referring the issues of an 
increased rating for lumbosacral strain and TDIU to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

The Board notes that if a Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a) (as is the case here, based upon the current 
disability ratings), rating boards should refer to the 
Director, Compensation and Pension Service for extra-
schedular consideration all cases where the Veteran is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  

In the present case, the VA treatment records show that in 
September 2006 the Veteran secured a part-time job at a 
Toyota dealership.  He reportedly last worked full-time as a 
limousine driver and/or a bus driver.  During the course of 
his appeal, the Veteran has submitted assertions that he is 
unemployable due to his service-connected lumbosacral strain.  
However, the evidence of record from the Social Security 
Administration (SSA) reveals that a nonservice-connected 
disability, namely, coronary artery disease, has also 
contributed to his inability to obtain gainful employment.  
The September 2008 VA examination report indicates that the 
Veteran was then currently unemployable as a bus driver 
because he was unable to sit for prolonged periods of time.  
In contrast, the SSA records state that the Veteran retains 
the residual functional capacity to perform sedentary 
exertional activity despite his back disorder, and an October 
2002 VA treatment record indicates that the examining 
physician would not stipulate that the Veteran was 
unemployable.  

Because there is probative evidence of record that the 
Veteran may be unable to secure and follow a substantially 
gainful occupation due to his service-connected lumbosacral 
strain, a referral of the TDIU claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 4.16(b).  In 
addition, the Board concludes that referral of the increased 
rating claim to the Director of Compensation and Pension 
Service for an extra-schedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) is warranted, as there is some 
evidence of "marked interference" with employment as 
discussed above. 

The Board emphasizes entitlement to an extra-schedular rating 
under 38  C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, because both have been reasonably raised by the 
evidence of record.  

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the 
Board is precluded from initially assigning an extraschedular 
rating, there is no restriction on the Board's ability to 
review the adjudication of an extraschedular rating once the 
Director of C & P determines that an extraschedular rating is 
not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extraschedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extraschedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a 
matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").  In the 
present case, the Director of Compensation and Pension has 
not yet made this initial determination.  

In conclusion, the Board refers the issues of a higher initial 
rating for lumbosacral strain and a TDIU and to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for an extra-schedular evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA 
treatment records from the 
Philadelphia, Pennsylvania VA Medical 
Center.

2.  Schedule the Veteran for a VA 
orthopedic/neurologic examination, by an 
appropriate specialist for the purpose 
of determining the current severity of 
his service-connected lumbosacral 
strain.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner(s).
    
The examiner should describe all 
symptomatology due to the Veteran's 
service-connected lumbosacral strain.  
Any indicated studies, including an X-
ray study and range of motion testing in 
degrees, should be performed.  
    
The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and provide 
an assessment of the degree of severity 
of any pain.
    
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.  

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the Veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should specifically address 
whether the lumbosacral spine is 
ankylosed, either favorably or 
unfavorably.  

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected lumbosacral 
strain, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the service-connected 
back disability should be identified, 
and the examiner should assess whether 
the Veteran suffers from intervertebral 
disc syndrome.  If the Veteran is 
diagnosed with intervertebral disc 
syndrome, the examiner should assess the 
frequency and duration of any episodes 
of intervertebral disc syndrome, and in 
particular the examiner should assess 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician.  

In addition, the examiner should opine 
whether the Veteran's service-connected 
lumbosacral strain, standing alone or in 
concert with his service-connected 
anxiety with depression, prevents the 
Veteran from securing or following a 
substantially gainful occupation, without 
consideration of any nonservice-connected 
disorders and his advancing age.  In 
other words, please definitively state 
whether the Veteran's service-connected 
lumbosacral strain would, by itself or in 
concert with the anxiety and depression, 
prevent him from securing gainful 
employment.  The examiner should provide 
a detailed discussion of the rationale 
for the opinion rendered with 
consideration of the pertinent lay and 
medical evidence of record.  

3.  The Veteran should be scheduled for 
a VA mental disorders examination for 
the purpose of determining the severity 
of his service-connected anxiety with 
depressive symptoms.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner(s).
    
The examiner should describe all 
symptomatology due to the Veteran's 
service-connected anxiety with 
depressive symptoms.  Any indicated 
studies and/or tests should be 
performed.  

The examiner should opine whether the 
Veteran's service-connected anxiety with 
depressive symptoms, standing alone or in 
concert with his service-connected 
lumbosacral strain, prevents the Veteran 
from securing or following a 
substantially gainful occupation, without 
consideration of any nonservice-connected 
disorders and his advancing age.  In 
other words, please definitively state 
whether the Veteran's service-connected 
anxiety with depressive symptoms would, 
by itself or in concert with the 
lumbosacral strain, prevent him from 
securing gainful employment.  In 
addition, the examiner should assign an 
appropriate Global Assessment Functioning 
(GAF) score reflecting the current 
severity of the Veteran's impairment in 
social and industrial functioning and 
provide an explanation for the score 
assigned. 

The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent lay and medical evidence of 
record.  

4.  Submit the claims for an initial 
higher rating for lumbosacral strain 
and TDIU to the Under Secretary for 
Benefits or Director of Compensation 
and Pension Service for an extra-
schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
The extra-schedular evaluation must 
address both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b).  Under 
38 C.F.R. § 4.16(b), all of the 
Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered.  

5.  Then readjudicate the claims for TDIU 
and a higher initial rating for a 
lumbosacral strain on both a schedular 
and an extra-schedular basis, in light of 
the additional evidence obtained.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to report for an examination without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



